UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6530



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN E. COLLINS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-99-92-H, CA-00-676-5-H)


Submitted:   June 21, 2001                   Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian E. Collins, Appellant Pro Se. Fenita Morris Shepard, J. Frank
Bradsher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian E. Collins seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    See United States v. Collins,

Nos. CR-99-92-H; CA-00-676-5-H (E.D.N.C. filed Feb. 23, 2001;

entered Fed. 27, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       Collins’ claim that his sentence is not proper in light of
the rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000)
is without merit. We recently held in United States v. Sanders,
247 F.3d 139 (4th Cir. 2001), that the new rule announced in
Apprendi is not retroactively applicable to cases on collateral
review.


                                 2